Citation Nr: 1631009	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-31 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for a low back disability, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to April 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2011 rating decisions of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board (Travel Board hearing) in May 2016.  For reasons discussed below, this case is again remanded for a new Travel Board hearing.  

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction section, the Veteran testified at a Travel Board hearing in May 2016.  In a July 2016 letter, he was informed that a complete transcript of this hearing was not able to be produced and he was provided the opportunity to schedule a new hearing before a member of the Board.  In a July 2016 Report of General Information, the Veteran was scheduled for a new Travel Board hearing in September 2016 and he was notified of this scheduled hearing in an August 2016 letter.  The Veteran is entitled to a hearing before the Board as a matter of right.  38 C.F.R. §§ 3.103(c)(1), 20.700(a) (2015).  Under the circumstances, the Board has no discretion and the case must be remanded to afford the Veteran the opportunity to testify at the scheduled Travel Board hearing.  See id.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for hearing before a Veterans Law Judge of the Board at his local RO.  Notify the Veteran of the date, time, and location of this hearing at his latest address of record.  Place a copy of the notification letter in the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




